Citation Nr: 1435121	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for calcifying pleural plaque formation clamed as asbestosis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for calcifying pleural plaque formation claimed as asbestosis and assigned a noncompensable rating, effective from February 9, 2009.  The Veteran disagreed with the evaluation and filed a notice of disagreement (NOD) received by VA in August 2010.  

In October 2010, the Veteran died.  

The Veteran's spouse has been substituted pursuant to 38 U.S.C.A. § 5121A (West Supp. 2013) and completed the appeal to the Board.  

In a September 2012 decision, the Board denied the appeal as to the issue of entitlement to an initial compensable rating for calcifying pleural plaque formation clamed as asbestosis.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In February 2014, the Veterans Court granted a joint motion for remand (JMR) of the Appellant and the Secretary of Veterans' Affairs (the Parties), vacated the September 2012 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

In the August 2010 NOD, the Veteran stated his belief that the noncompensable rating for calcifying pleural plaque formation was not sufficient.  He then stated "I am on complete disability, unable to work, can not walk without being out of breath, and my physician states life expectancy with only less than two years."  This statement reasonably raises the issue of entitlement to a TDIU.  Under the facts of this case, the Board finds that this August 2010 NOD conferred jurisdiction on the Board as to the TDIU avenue of obtaining a higher rating.  Bifurcating the TDIU aspect and the rating schedule and extraschedular (38 C.F.R. § 3.321(b)) aspects of the claim does not prejudice the appellant.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's calcifying pleural plaque formation resulted in a post-bronchodilator forced vital capacity (FVC) of no less than 66 of the predicted value, and did not ever result in a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) less than 86 percent of the predicted value, a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption or less, with cardiorespiratory limitation, or cor pulmonale (right heart failure) or pulmonary hypertension, or; require outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for calcifying pleural plaque formation claimed as asbestosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code 6833 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected calcifying pleural plaque formation was rated under the diagnostic code that specifies the criteria for rating disability due to asbestosis.  Under those criteria, a 10 percent rating is warranted for FVC of 75 to 80 percent predicted, or a DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 percent predicted. A 60 percent rating is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC of less than 50 percent of predicted value, or; DLCO (SB) of less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2013).

Regulation rater that, when evaluating based on PFTs, the rater is to use post-bronchodilator results in applying the evaluation criteria in the rating schedule for Diagnostic Codes 6825-6833 unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)((5)(2013).  

In February 2009, the Veteran filed a claim of entitlement to service connection for asbestosis.  In June 2009, the Veteran underwent a VA examination, that included PFTs.  FVC pre-bronchodilator was 55 percent of the predicted value and FVC post-bronchodilator was 66 percent of the predicted value.  DLCO was 102 percent of the predicted value.  

Here, none of the relevant post-bronchodilator results from the June 2009 PFTs were poorer than the pre-bronchodilator results.  Therefore, consistent with 38 C.F.R. § 4.96(d)((5), the post-bronchodilator results must be used in rating the disability.  

Following the physical examination and a review of the Veteran's PFTs, the examiner stated that there was no objective evidence of the claimed asbestosis.  The examiner attributed abnormal values from the PFTs, including FVC values, to nonservice-connected obesity and tobacco use.  

Based primarily on that examination and opinion, the RO denied service connection for asbestosis in a June 2009 rating decision.  Following that decision, the evidence from Dr. W.W.D. was added to the claims file, including the opinion that the Veteran's calcifying pleural plaque formation was due to in-service asbestos exposure.  

In the April 2010 rating decision on appeal, a Decision Review Officer (DRO) granted service connection for calcifying pleural plaque formation claimed as asbestosis and assigned a noncompensable disability rating under Diagnostic Code 6833, effective from February 9, 2009.   

Included in the evidence from Dr. "W.W.D." was a November 2009 report that contained sections of medical history, history of present illness, physical examination findings, laboratory findings, and impression with nine items listed and a plan with six items listed.  Also included were the results of PFTs conducted that month, and the reports of chest x-rays and CT.  

Here, none of the relevant post-bronchodilator results from the November 2009 PFTs were poorer than the pre-bronchodilator results.  Therefore, consistent with 38 C.F.R. § 4.96(d)(5), the post-bronchodilator results must be used in rating the disability.  

As to evidence potentially relevant to the rating criteria for a lung disability, the PFTs' results included a post-bronchodilator FVC of 74 percent of the predicted value.  Also included was a pre bronchodilator DLCO uncorrected and corrected of 86 and 91 percent of predicted value, respectively.  

In an August 2010 private medical statement, Dr. W.W.D. stated that the Veteran's CT scan of the chest showed pleural plaquing which was a definite sequela of asbestos exposure.  According to the Dr. W.WD., the Veteran was dyspenic on slight exertion and needed assistance with activities of daily living.  

Applying the criteria of Diagnostic Code 6833 to the November 2009 post-bronchodilator FVC value of 74 percent of the predicted value and the June 2009 post-bronchodilator FVC valur of 66 percent of the predicted value both fall within the range corresponding to a 30 percent rating under Diagnostic Code 6833.  

In determining whether the Veteran's service-connected calcifying pleural plaque formation warrants this 30 percent rating, the Board has considered that the VA examiner indicated that his low FVC evidenced a respiratory defect due to obesity and due to obstructive lung disease caused by tobacco use.  

That opinion also concluded that the Veteran did not have asbestosis, providing highly probative evidence against this claim.

A fair reading of that opinion is that it tended to show that service connection was not warranted for the disability that the Veteran had claimed.  

However, reading that opinion along with the evidence from Dr. W.D.D. leads the Board to the conclusion that it cannot, at this time, genuinely separate the effects of the Veteran's service-connected calcifying pleural plaque formation from the effects of his obesity and prior tobacco use as far as his lung function, particularly because the Veteran is decreased and another examination is simply impossible.  The medical evidence available simply would not allow a medical expert to make any rational distinction between the two problems and a remand of this case for that purpose based on a review of the current evidence of record would serve no coherent basis, notwithstanding the fact that there is significant evidence in this case would support the RO's conclusion that the Veteran's history of tobacco abuse caused his disability. 

Giving the Veteran the benefit of the doubt, the Board must therefore attribute all of the functional loss shown by the evidence to his service-connected calcifying pleural plaque formation for the purpose of this decision.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the evidence shows that a 30 percent rating is warranted for the Veteran's service-connected calcifying pleural plaque formation.  

The evidence is against a finding that disability due to calcifying pleural plaque formation approximated the criteria for a rating higher than 30 percent for any period on appeal.  The June 2009 examination report indicates that there was no evidence of pulmonary hypertension or cor pulmonale.  There is no evidence regarding maximum exercise associated with the claims file and no evidence that the Veteran required oxygen therapy.  The PFT results do not show that he had post-bronchodilator FVC less than 66 percent of the predicted value or a DLCO less than 86 percent of the predicted value.  For these reasons, a rating higher than 30 percent is not warranted for any period on appeal.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected calcifying pleural plaque formation that would render the schedular criteria inadequate.  The criteria for rating the disability involve results of objective tests of lung function and the Board finds no symptoms mentioned in the record that fall outside what is contemplated by those criteria.  Moreover, the rating criteria provide for ratings higher than the 30 percent granted in this decision for functional loss greater than what the Veteran is shown to have had.  The Board has considered the November 2009 history provided by Dr. W.W.D. that the Veteran has a cough and production of phlegm, worse when he lied down at nighttime.  Although this appears to the Board to fall into the rating criteria that addresses his lung function, even if it could be argued that it does not, there are no additional factors of marked interference with employment, frequent hospitalizations, or any factor similar to those regulatory examples present in this case.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

For these reasons, the Board concludes that a 30 percent initial rating must be granted for disability due to calcifying pleural plaque formation claimed as asbestosis.  It also concludes that the preponderance of evidence is against granting a higher rating under the rating schedule or referring the issue for extraschedular consideration.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in a letter sent in February 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All identified relevant private treatment records and the Veteran's service treatment records are associated with the claims file.  It is noted that the June 2009 VA PFT printout was added to the Virtual VA" system with a receipt date of in July 2013 but not associated with the claims file prior to the last adjudication by the AOJ.  However, that evidence provides only an FVC value in the same range, as far as the rating criteria, as the November 2009 PFT results that were associated with the claims file prior to the last adjudication by the AOJ and does not provide a DLCO value that would allow for a rating higher than 30 percent.  It is therefore not pertinent to the case under 38 C.F.R. § 20.1304(c) (2013).   Further delay is this case in light of the appellant's age must be avoided at all possible costs unless it impacts her case negatively.  There is no indication of additional existing evidence that is necessary for a fair adjudication.  Hence, no further notice or assistance is required to fulfill VA's duty to assist.  





ORDER

A 30 percent rating for calcifying pleural plaque formation clamed as asbestosis is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The AOJ has not yet addressed the TDIU aspect of this case.  In the August 2010 NOD, the Veteran mentioned that he could not work and was on complete disability.  It is unclear as to what "complete disability" he referred.  On remand, the AOJ must provide a notice letter to the appellant with regard to substantiating the TDIU aspect of the claim.  

The Veteran's attorney or the appellant is asked to clarify what the Veteran meant when he said he was on "complete disability". 

Once any outstanding relevant records are added to the file, and any other development deemed necessary is conducted, the AOJ must adjudicate the TDIU aspect of this case.  If TDIU is not granted, the AOJ must issue a supplemental statement of the case and return the issue to the Board, if in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the appellant that provides VCAA notice as to substantiating the TDIU aspect of the claim.  Inform her that in August 2010, the Veteran informed VA that he was on complete disability.  Request that she identify any relevant information, including the organization, if any, that had determined that he was disabled or had provided him with disability benefits.  Provide her with copies of VA Form 21-4142.  

2.  Then, after conducting any additional development indicated, adjudicate the TDIU issue.  If TDIU is not granted, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto, before returning that matter to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


